DETAILED ACTION
The following Office Action is in response to the Amendment filed on May 31, 2022.  Claims 1-11 and 21-29 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning the “Rejections Based on 35 U.S.C. § 103” section on pages 6-7 of the Applicant’s Response filed on May 31, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the combination of the Kruk and Fortson references does not teach the limitations of a “reusable component having an outer housing and an inner housing” or “a disposable cuff positioned within the inner housing”, arguing that the Kruk reference is silent regarding the vessel compression device being disposable, and is also silent with regards to the cuff being reusable.  However, the examiner asserts that the descriptions of “disposable” and “reusable” are intended use limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  With regards to a device being “disposable”, this is entirely up to a user.  Any item may be disposed of if the user decides that he/she no longer would like to use the item and throws it away.  In the same manner, any item may be reusable if the user decides that he/she would like to use the item a second time.  Because these descriptors do not affect the structure of the device in any way, they do not hold any patentable weight.  Furthermore, it is worth noting that something that is reusable may still be disposable.  Given the term “disposable” has not been given a special definition in the Specification, there is no requirement that the term be interpreted as meaning “single-use”.  Thus, even if a part or device is reused a number of times, it can still be disposable since it may be disposed of after any number of uses.  Therefore, the rejections of the claims under 35 U.S.C. §103 stand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 21, and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruk (WO 2020/169573) in view of Fortson et al. (US 2015/0327870, hereinafter Fortson).
Concerning claim 1, the Kruk prior art reference teaches a hemostasis pressure device (Figure 1a; 1) comprising: a reusable component (Figure 1b; 2) having an outer housing (Figure 2b; 30) and an inner housing (Figure 2b; 20); a cuff positioned within the inner housing (Figure 1b; 4, positioned within area 24 of inner housing), wherein the cuff is capable of being disposed of after use, therein making it disposable, the disposable cuff comprising a pad (Figure 7; 45), wherein the pad is configured to be placed at an access site of a patient; and a knob secured to the reusable component (Figure 2b; 31), the knob having a portion through which the access site can be viewed (Page 5, Lines 2-6; Page 14, Lines 19-22); wherein the knob is configured to control a pressure applied to the pad (Page 14, Lines 1-16), but it does not specifically teach the pad being pre-inflated.
However, the Fortson reference teaches a hemostatic pressure device (Figure 1B; 101), wherein the device includes a cuff (Figure 1B; 102), wherein the cuff includes a pad configured to be placed at an access site of a patient in the same manner as the Kruk reference, wherein the pad of the Fortson reference is pre-inflated ([¶ 0037]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the pad of the Kruk reference be a pre-inflated pad as in the Fortson reference to provide additional compressive pressure compared to a non-inflated pad (Fortson; [¶ 0037], teaches that additional inflation provides a greater level of compression).
Concerning 2, the combination of the Kruk and Fortson references as discussed above teaches the hemostasis pressure device of claim 1, wherein the Kruk reference further teaches the knob being rotatable to adjust the pressure applied to the pad (Page 14, Lines 1-16).
Concerning claim 3, the combination of the Kruk and Fortson references as discussed above teaches the hemostasis pressure device of claim 2, wherein the Kruk reference further teaches rotation of the knob causes incremental or decremental pressure to be applied to the inner housing (Page 14, Lines 1-16, rotation of knob causes reciprocating movement of the outer housing perpendicularly to the limb, therein applying pressure to the inner housing).
Concerning claim 4, the combination of the Kruk and Fortson references as discussed above teaches the hemostasis pressure device of claim 3, wherein the Kruk reference teaches the inner housing being configured to receive an arm or wrist of the patient therethrough (Figure 2b; 20, receives a limb therein).
Concerning claim 7, the combination of the Kruk and Fortson references as discussed above teaches the hemostasis pressure device of claim 1, wherein the Kruk reference further teaches a marker to indicate correct positioning of the reusable component and the disposable cuff (Figure 3d; 25).
Concerning claim 8, the combination of the Kruk and Fortson references as discussed above teaches the hemostasis pressure device of claim 1, wherein the Kruk reference further teaches the disposable cuff further comprising a flexible strap (Figure 7; 41) including a fastening mechanism (Figure 7; 40) and the pre-inflated pad (Figure 7; 45).
Concerning claim 9, the combination of the Kruk and Fortson references as discussed above teaches the hemostasis pressure device of claim 1, wherein the Fortson reference further teaches that the pre-inflated pad is configured to be inflated to a predetermined pressure or filled to a pre-determined volume (Fortson; [¶ 0037], during manufacture or immediately prior to placement).
Concerning claim 10, the combination of the Kruk and Fortson references as discussed above teaches the hemostasis pressure device of claim 1, wherein the Fortson reference further teaches that the pre-inflated pad may include a hemostatic agent (Fortson; [¶ 0039]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the pre-inflated pad of the Kruk and Fortson combination include a hemostatic agent as in the Fortson reference to deliver a hemostatic agent to the access site of the patient to assist in providing hemostasis (Fortson; [¶ 0039]).
Concerning claim 11, the combination of the Kruk and Fortson references as discussed above teaches the hemostasis pressure device of claim 1, wherein the Kruk reference further teaches the reusable component being made of injection molded polycarbonate (Page 9, Lines 14-16), which is a rigid material.
Concerning claim 21, an alternative interpretation of the Kruk prior art reference teaches a hemostasis pressure device (Figure 1a; 1) comprising: a reusable component (Figure 1a; 1) having an outer housing (Figure 1b; 2; may be defined as outer housing given when placed on an extremity, this portion faces outwards with respect to the patient) and an inner housing (Figure 1b; 4; may be defined as inner housing given when placed on an extremity, this portion faces inwards with respect to the patient), wherein the inner housing is formed by a first end portion overlapping a second end portion (Figure 1a; 4, one end portion is wrapped around outer housing and overlaps the other end portion of the inner housing); a pad (Figure 7; 45), wherein the pad is configured to be placed at an access site of a patient; and a knob secured to the reusable component (Figure 2b; 31), the knob having a portion through which the access site can be viewed (Page 5, Lines 2-6; Page 14, Lines 19-22); wherein the knob is configured to control a pressure applied to the pad (Page 14, Lines 1-16), but it does not specifically teach a disposable cuff positioned within the inner housing, the disposable cuff comprising a pre-inflated pad.
However, the Fortson reference teaches a hemostatic pressure device (Figure 1B; 101), wherein the device includes a cuff (Figure 4A; 126, sleeve fits the definition of a cuff given it is a sleeve that encircles the balloon), wherein the cuff includes a pad (Figure 4A; 128) configured to be placed at an access site of a patient in the same manner as the Kruk reference, wherein the pad of the Fortson reference is pre-inflated ([¶ 0037]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the pad of the Kruk reference be replaced by the pre-inflated pad of the Fortson reference to provide a pad that has additional compressive pressure compared to a non-inflated pad (Fortson; [¶ 0037], teaches that additional inflation provides a greater level of compression) and to further include the cuff of the Fortson reference, which may be disposable if a user decides to dispose of it, to provide a mechanism for applying targeted compressive force to the puncture site (Fortson; [¶ 0057]).
Concerning claim 23, the combination of the Kruk and Fortson references as discussed above teaches the hemostasis pressure device of claim 21, wherein the Kruk reference further teaches the inner housing being configured to receive an arm or wrist of the patient therethrough (Figure 1a; 4, receives a limb therein).
Concerning claim 24, the combination of the Kruk and Fortson references as discussed above teaches the hemostasis pressure device of claim 21, wherein the Kruk reference further teaches one or more of the first and second overlapping end portions being transparent (Page 15, Line 34 – Page 16, Line 12).
Concerning claim 25, the combination of the Kruk and Fortson references as discussed above teaches the hemostasis pressure device of claim 21, wherein the Kruk reference further teaches the reusable component being made of injection molded polycarbonate (Page 9, Lines 14-16), which is a rigid material.
Concerning claim 26, another alternative interpretation of the Kruk prior art reference teaches a hemostasis pressure device (Figure 1a; 1) comprising: a reusable component (Figure 1a; 1) having an outer housing (Figure 1a; 4; may be defined as outer housing given both ends cover two exterior portions of an inner housing 2, therein surrounding the inner housing) surrounding an inner housing (Figure 1b; 2; may be defined as inner housing given is surrounded by outer housing 4 on the top and bottom); a pad (Figure 7; 45), wherein the pad is configured to be placed at an access site of a patient; and a knob secured to the reusable component (Figure 2b; 31), the knob having a portion through which the access site can be viewed (Page 5, Lines 2-6; Page 14, Lines 19-22); wherein the knob is configured to control a pressure applied to the pad (Page 14, Lines 1-16), but it does not specifically teach a disposable cuff positioned within the inner housing, the disposable cuff comprising a pre-inflated pad.
However, the Fortson reference teaches a hemostatic pressure device (Figure 1B; 101), wherein the device includes a cuff (Figure 4A; 126, sleeve fits the definition of a cuff given it is a sleeve that encircles the balloon), wherein the cuff includes a pad (Figure 4A; 128) configured to be placed at an access site of a patient in the same manner as the Kruk reference, wherein the pad of the Fortson reference is pre-inflated ([¶ 0037]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the pad of the Kruk reference be replaced by the pre-inflated pad of the Fortson reference to provide a pad that has additional compressive pressure compared to a non-inflated pad (Fortson; [¶ 0037], teaches that additional inflation provides a greater level of compression) and to further include the cuff of the Fortson reference, which may be disposable if a user decides to dispose of it, to provide a mechanism for applying targeted compressive force to the puncture site (Fortson; [¶ 0057]).
Concerning claim 27, the combination of the Kruk and Fortson references as discussed above teaches the hemostasis pressure device of claim 26, wherein the Kruk reference teaches the inner housing being configured to receive an arm or wrist of the patient therethrough (Figure 2b; 20, receives a limb therein).
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruk (WO 2020/169573) in view of Fortson et al. (US 2015/0327870, hereinafter Fortson) as applied to claims 1-4, 7-11, 21, and 23-27 above, and further in view of Zodnik et al. (US 2012/0116444, hereinafter Zodnik).
Concerning claim 28, the combination of the Kruk and Fortson references as discussed above teaches the hemostasis pressure device of claim 26, but does not specifically teach the site through which the access site can be viewed including a magnification element.
However, the Zodnik reference teaches a hemostasis pressure device similar to that of the Kruk reference, wherein the Zodnik reference teaches a cuff (Figure 1; 20) including a pad (Figure 1; 32) configured to be placed at an access site of a patient, said pad including a portion through which the access site can be viewed including a magnification element (Figure 1; 41).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the site through which the access site can be viewed of the Kruk and Fortson combination include a magnification element as in the Zodnik reference to enable a user to see a close-up of the target wound site (Zodnik; [¶ 0044]).

Allowable Subject Matter
Claims 5, 6, 22, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/17/2022